The plaintiff in error, William Brockhaus, was convicted at the January, 1913, term of the county court of Kingfisher county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $200 and imprisonment in the county jail for a period of thirty days. The testimony on behalf of the state was by two witnesses, a deputy sheriff and a man named Anderson. Each testified that they went into the place of business belonging to the accused and got a pint bottle of whisky about the 17th day of January, 1913. Counsel contend that the evidence does not show a sale, but, if anything, a gift. Witness Rutherford testified on cross-examination as follows: "Q. Where did you say you got this bottle? A. I bought it from this man Brockhaus? Q. Who give you this bottle? A. This man Brockhaus. Q. You asked him for a bottle of whisky? A. Yes, sir." The witness had previously testified that the bottle contained whisky. It was opened in the presence of the court and jury, and submitted to the jury for inspection. This is the only testimony bearing on the question of the sale. In our judgment it was amply sufficient to warrant the jury in finding the accused guilty as charged. We find no error sufficient to justify a reversal. The judgment of the trial court is therefore affirmed. *Page 685